Per Curiam : In this case the application for judgment was made at the March term, 1871, of the superior court, by the city collector. He was not authorized to make such application after the adoption of the new constitution, Hills v. Chicago, 60 Ill. 86, and the judgment must for this reason be reversed. The certificates of publication of notices are defective, in that they fail to state the date of-the last paper containing the same. Andrews v. City of Chicago, 57 Ill. 239. Judgment reversed and cause remanded. Judgment reversed.